Citation Nr: 0204596	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  98-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic fatigue as a manifestation of an undiagnosed illness, 
and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel
INTRODUCTION

The veteran had active service from November 1972 to November 
1976 and from January 1977 to January 1993.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Nashville, 
Tennessee.  In March 2001, the veteran was afforded a 
personal hearing before a Decision Review Officer at the RO.  
The veteran was afforded a personal hearing at the RO before 
the undersigned Member of the Board in October 2001.  
Transcripts of the hearings have been associated with the 
claims folders.

The Board observes that the veteran filed additional evidence 
in October 2001 that had not been previously considered by 
the RO.  However, in an statement received contemporaneously, 
the veteran waived review of the additional evidence by the 
RO and the issuance of a supplemental statement of the case.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.

2.  The RO denied service connection for chronic fatigue as a 
manifestation of an undiagnosed illness in April 1995 and the 
veteran appealed this decision; however, in a statement 
received in January 1996, the veteran withdrew his appeal.

3.  The evidence submitted subsequent to the April 1995 
rating decision includes evidence which is not duplicative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

5.  He has chronic fatigue, which is not due to a known 
clinical diagnosis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
fatigue as a manifestation of an undiagnosed illness.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

2.  Service incurrence of an undiagnosed illness resulting in 
chronic fatigue is presumed .  38 U.S.C.A. §§ 1117 (West 
Supp. 2001); 38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied entitlement to service connection for chronic 
fatigue as a manifestation of an undiagnosed illness in a 
rating decision dated in April 1995 on the basis that the 
condition was not shown in service or manifested to a 
compensable degree within two years after the last date of 
service in the Persian Gulf theater.  Notice of the decision 
was mailed to the veteran in April 1995.  Although he 
perfected an appeal of this decision with the timely 
submission of a notice of disagreement and Substantive 
Appeal, he withdrew his Substantive Appeal in January 1996.  
See 20.204 (2001).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

As explained below, all evidence and information necessary to 
substantiate the appellant's claim to reopen has been 
obtained.

In the April 1995 rating decision, the RO considered service 
medical records.  They show that he was seen in March 1992 
for complaints of dizziness and weakness.  He said he had 
awoken that morning with a sensation of fatigue and 
lightheadedness.  He was noted to be congested.  The 
assessment was upper respiratory infection.  

Service medical records also show that veteran was evaluated 
for complaints of weakness and lightheadedness in May 1992.  
He indicated that the onset of dizziness and weakness had 
occurred about two-hours after he had taken Flexeril and 
Naprosyn.  He complained of tiredness.  He denied any 
previous problems with muscle relaxants.  Following a 
physical evaluation, the diagnosis was sedation/dizziness 
secondary to Flexeril.  In June 1992, the veteran reported 
that he had been experiencing acute dizziness.  He stated 
that he had lost all the strength in his body.  He said he 
was extremely drowsy.  He reported that he had taken two 
Tylenol and two Indocin that morning.  The examiner 
speculated that the veteran could have over-medicated 
himself.

Reports of VA examinations conducted in March 1993 and 
October 1994 were also of record at the time of the April 
1995 rating decision.  At the March 1993 examination, he gave 
a history of tiredness for the past two years.  Similarly, in 
October 1994, he gave a history of chronic fatigue since 
1991.  Following physical examination in October 1994, the 
veteran was diagnosed as having chronic fatigue.  

Since the April 1995 rating decision, more recent VA 
examination reports and other medical evidence have been 
associated with the claims files.  VA treatment records 
reflect that the veteran has been seen on numerous occasions 
for complaints of chronic fatigue.  Further, when examined by 
a VA nurse practitioner in May 2001, the veteran was 
diagnosed as having chronic fatigue syndrome as outlined by 
VA criteria.  However, in an addendum prepared by a VA 
physician in August 2001, it was noted that while the veteran 
did have many of the symptoms of chronic fatigue syndrome, he 
did not meet the first requirement set forth under 38 C.F.R. 
§ 4.88a.  The examiner said the veteran did not experience a 
reduction of daily activity below 50 percent of his pre-
illness activity level. 

The evidence submitted since the April 1995 rating decision 
also includes statements from friends and family members.  In 
a statement dated in March 2001, the veteran's wife indicated 
that the veteran had been very active prior to going to the 
Persian Gulf.  She said his energy level had dropped 
tremendously since that time.  She stated that fatigue had 
had a negative impact on all aspects of his life.

Finally, in a statement dated in October 2001, a nurse from 
the Nashville VA Medical Center (VAMC) reported that the 
veteran had been followed in the Gulf War Antibiotic Trial 
since July 1999.  The veteran was noted to have tested 
positive for Mycoplasma by PCR screening and to have several 
symptoms of Gulf War illness including fatigue.  She 
indicated that the fatigue experienced by the veteran was 
profound.  She stated that the veteran was taking either 
Doxycycline or a placebo (in a double blind study), and that 
he had not experienced any significant improvement.  The 
nurse identified herself as the Study Coordinator for the 
Gulf War Antibiotic Trial.

The above-cited evidence is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, since the 
above evidence suggests that the veteran has chronic fatigue 
as a manifestation of an undiagnosed illness, it is material.  
As such, the veteran's claim is reopened.  38 C.F.R. 
§ 3.156(a).

II.  Reopened Claim

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2001). 

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness. 

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002. 

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows: 

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	
(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or lower 
respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.		
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)).

38 C.F.R. § 4.88b, Diagnostic Code 6354 (2001) provides that 
chronic fatigue syndrome warrants a compensable rating where 
such waxes and wanes but results in periods of incapacitation 
of at least one week per year, or where the symptoms are 
controlled by continuous medication.  

Initially, the Board notes that the VCAA and the implementing 
regulations are also applicable to the veteran's reopened 
claim.  As explained below the Board has found the evidence 
and information currently of record to be sufficient to 
substantiate this claim.

The veteran's service personnel records reflect that he 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  The tenets of 38 C.F.R. § 3.317 must 
therefore be applied.  

As mentioned above, the service medical records reveal that 
the veteran was evaluated for complaints of fatigue during in 
service.  The veteran was seen in May and June 1992 for 
complaints of dizziness, weakness, and profound tiredness, 
possibly due to an adverse reaction to his medications.  
Post-service medical and non-medical evidence document the 
veteran's continuing complaints of chronic fatigue.

Competent physicians have considered his reported symptom 
history.  Although a diagnosis chronic fatigue syndrome has 
been considered because the veteran has manifested some 
symptoms associated with this disorder, the physicians have 
determined that the veteran does not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  Moreover, the 
physicians have not attributed the veteran's chronic fatigue 
to any other known clinical diagnosis.  The Board finds the 
veteran's history of ongoing fatigue to be consistent and 
credible.  He has reported such in connection with outpatient 
treatment and VA examinations.  Also, the record contains a 
lay statement relevant to the veteran's appearance of having 
decreased energy subsequent to his Persian Gulf service.  

Leave records from the veteran's employer dated from February 
1993 to March 2001 show that the veteran took periods of sick 
leave lasting nearly a week in 1994, 1995, 1996, 1998, and 
1999.  He has intimated that this leave was taken because of 
his problem with fatigue.

Therefore, the Board is satisfied that the veteran has 
chronic fatigue due to an undiagnosed illness and that he has 
manifested it to a compensable degree.  Accordingly, service 
connection is warranted for this disability on a presumptive 
basis.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for chronic fatigue as a manifestation of 
an undiagnosed illness is granted.

Entitlement to service connection for chronic fatigue as a 
manifestation of an undiagnosed illness is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

